Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed 2019/08/29.  Claims 1, 3-6, 8-9, 11, 13-18, 21, and 23-24 are pending.  Claims 1 (a method), 11 (a machine) and 21 (a machine-readable storage medium comprising transitory media) are independent.

Claim Interpretation
Claim 11 does not invoke 112(f) because the “component(s) configured to” are software components: “a memory that stores computer executable components that, when executed by the processor, facilitate performance of operations, the computer executable components comprising.”  Software has no physical structure and cannot invoke 112(f).

Response to Arguments
Applicant's arguments filed 11/25/2021 have been fully considered but they are not persuasive. 
On pages 8-9 of the remarks Applicant asserts that Newman in view of Wang does not disclose: “a prior block of personal information in the at least one block chain” because “While Wang suggests encryption of ‘hlocation’, that hlocation is defined as the ‘file location.’  …. Wang encrypts the location of the file, which is understood as a URL 
 In other words, Applicant states that Wang does not disclose the claimed “a prior block of personal information in the at least one block chain or a link to the prior block of personal information in the at least one block chain stored in the DFS;”
This argument is not persuasive.

Examiner agrees with Applicant’s characterization of Wang.  Essentially, the hlocation is a hash of a file stored in a distributed file system (IPFS of Wang).  The hlocation is then encrypted and stored in a blockchain; however, the hlocation is not a location within the blockchain.  Wang provides an illustration in Figure 4 showing the distinction between the distributed file system and the blockchain:


    PNG
    media_image1.png
    947
    940
    media_image1.png
    Greyscale

Similar to Wang, Applicant’s disclosed system begins by storing personal information in a DFS, which is not a blockchain, “at 604, storing, by a device comprising a processor (e.g., device or system 2000, 2200, 2300, portions thereof, etc.) personal information (PI) associated with a user in a distributed file system (DFS)”  Applicant’s ¶ 91.  In Applicant’s disclosed system, the personal information is stored on the DFS. Independent claims 1, 11, and 21 are describing (A) “a cryptographic hash of a prior 
Examiner acknowledges that Applicant’s system has several intervening steps whereby blocks are created and added to the DFS (e.g. Applicant’s figure 9); however, independent claims 1, 11, and 21 do not detail block creation and the subject matter of claim 9 cannot be imported into the claim.  
Thus, Claims 1, 11, and 21 may reasonably be interpreted to comprise a cryptographic hash (or link) to the personal information stored in a DFS, where the DFS is used with a blockchain to provide access control (as is done in Wang) and claimed in independent claims 1, 11, and 21.

In summary, Applicant’s arguments are not persuasive because they rely on interpreting the claims to require creation and storage of blockchain blocks that are termed “personal information” in the DFS in addition to the storage of personal information in the DFS.  The claims do not presently require said features (detailed in Applicant’s Figure 9) and the specification cannot be read into the claims.
As such, Examiner’s position is that the cited combination of Newman in view of Wang reasonably renders obvious the claim scopes of independent claims 1, 11, and 21. 

Applicant’s arguments, see page 9, filed 11/25/2021, with respect to the rejection(s) of claim(s) 16 under Newman in view of Wang have been fully considered and are persuasive.  Newman in view of Wang was not cited for the alternative limitation .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 requires: “encrypt either a plurality of a cryptographic hash of a prior block of personal information …”

A cryptographic hash of a prior block …
A link to the prior block…
A verifying entity associated…
A digital signature associated…
Information associated …
Or other authorization information ….”

Thus, previously “a plurality of” was referencing the multiple potential features of claim 14 rather than “a plurality of a cryptographic hash of a prior block”.
Applicant’s specification does not appear to support “a plurality of a cryptographic hash of a prior block”.  
Claims 13-17 are rejected based on their dependency on claim 11. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13-17 are rejected based on their dependency on claim 11. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11, 13-15, 21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman, US 10,990,693 (filed 2017-11), in view of Wang et al., “Blockchain-Based Framework for Data Sharing with Fine-Grained Access Control” (published 2018-07)
	As to claims 1, 11, and 21, Newman discloses a method/machine/CRM comprising:
	…, by a device comprising a processor, (Newman Figure 8, a processor CRM and memory storing instructions) personal information associated with a user in a distributed …; (See Newman Figure 6 multiple blockchains storing user information. “FIG. 6 is an illustration of multiple blockchains, according to various examples. FIG. 6 includes borrower blockchain 602, title blockchain 604, user 606, ledger access manager 608, and asset pool blockchain 610.” Newman col. 7, ln. 38)
… by the device, a plurality of block chains of personal information, based at least in part on a determined category of use of each of the plurality of block chains; and (“FIG. 6 is an illustration of multiple blockchains, according to various examples. FIG. 6 includes borrower blockchain 602, title blockchain 604, user 606, ledger access manager 608, and asset pool blockchain 610.” Newman col. 7, ln. 38)

… an authorization, by the device, (Ledger Access Manager 608 of Newman Figure 6) to access a set of the plurality of block chains (“it is determined that the requesting computing device is authorized to access the information stored in the second shared data ledger. This determination may be made by querying access rights that are stored on the executing computing device.” Newman col. 10, ln. 18) based on the determined category of use associated with a request for authorization. (“The request may include a requesting identifier stored in a data record of a first shared data ledger of the plurality of shared data ledgers. The request may further include a request for information, associated with the requesting identifier, stored in a second shared data ledger of the plurality of shared ledgers.” Newman col. 10, ln. 7. a request for a related data category in another blockchain based on an identifier in the blockchains.)
Personal information (See Newman Figure 6 multiple blockchains storing user information. “FIG. 6 is an illustration of multiple blockchains, according to various examples. FIG. 6 includes borrower blockchain 602, title blockchain 604, user 606, ledger access manager 608, and asset pool blockchain 610.” Newman col. 7, ln. 38)


Newman does not disclose:
Storing … file system (DFS)
Creating
Wherein the storing the … information comprises encrypting, via the device, the … information with supplemental information to facilitate at least one of 

determining an applicability status of a request for authorization,
Wherein the encrypting the … information with supplemental information comprises encrypting, via the device, either 
a cryptographic hash of a prior block of personal information in the at least one block chain or 
a link to the prior block of … information in the at least one block chain stored in the DFS;
transmitting [an authorization]

Wang discloses:
Storing (“7 DO records the file location returned by IPFS.” Wang § IV. “As a content-addressed decentralized storage platform, IPFS uses Filecoin [14] as an incentive layer to incent nodes to provide storage and retrieval services.” Wang § II.A and VI.B.  Filecoin is a blockchain)
file system (DFS) (“As a content-addressed decentralized storage platform, IPFS uses Filecoin [14] as an incentive layer to incent nodes to provide storage and retrieval services.” Wang § II.A and VI.B.  Filecoin is a blockchain)
creating (“mining is a process that includes new blocks to the blockchain. Miners use proof of work (POW) algorithms to add blocks to the blockchain by packaging newly generated transactions.” Wang § III.B.6.  Creating a blockchain of personal information by adding personal information to a blockchain.)

Wherein the storing the … information comprises encrypting, via the device, the … information with supplemental information (“FileEncrypt(F) -> (CTF ;K; kw): The file encrypt algorithm takes as input the shared file F. It outputs file ciphertext CTF , file encryption key K….
KeyEncrypt(PK;K; hlocation;P) -> CTmd : The key encrypt algorithm takes as input system public parameters PK, file encryption key K, file location hlocation and access policy P. It outputs ciphertext CTmd . DO uses K to encrypt hlocation as CTl , and uses a selected ABE algorithm to encrypt file encryption key K, that is, it uses system public parameters PK and access policy P to encrypt K as CTk . DO randomly selects AES key K1 from key space to encrypt CTl and CTk as CTmd , embed these encrypted information into an Ethereum transaction,” Wang § IV. Personal information being the file, encrypted with key K that is subsequently encrypted with supplemental information.  See the Decrypt using these parameters and the ABE, attribute based encryption, to obtain the file if authorized.)
to facilitate at least one of 
creation of at least one block chain of the plurality of block chains or (Wang § IV steps 4-9, embedding data into Ethereum transactions by creating blocks added to the Ethereum blockchain, seen at the bottom of Figure 4.)
determining an applicability status of a request for authorization, (Wang § IV, “DU reads relevant transactions data from the Ethereum blockchain based on the search result returned by the smart contract and decrypts it to obtain CTl and CTk . If the attributes set meets the access policy P, DU decrypts CTk to recovery the key K, and uses K to decrypt CTl recovery file location 
Wherein the encrypting the … information with supplemental information comprises encrypting, via the device, either 
a cryptographic hash of a prior block of personal information in the at least one block chain or (“Uploading a file to the IPFS system will obtain a unique file cryptographic hash string through which file can be retrieved…. We will refer to the hash string as the file location in the following." Wang § V, IPFS)
a link (“Uploading a file to the IPFS system will obtain a unique file cryptographic hash string through which file can be retrieved…. We will refer to the hash string as the file location in the following." Wang § V, IPFS)
 to the prior block of … information in the at least one block chain stored in the DFS; (“KeyEncrypt(PK;K; hlocation;P) -> CTmd : The key encrypt algorithm takes as input system public parameters PK, file encryption key K, file location hlocation and access policy P. It outputs ciphertext CTmd . DO uses K to encrypt hlocation as CTl , and uses a selected ABE algorithm to encrypt file encryption key K, that is, it uses system public parameters” Wang § IV. Supplemental information associated with the encrypted data in the blockchain.)

transmitting [an authorization] 
(“The smart contract searches according to the token and returns the relevant results.” Wang § IV).



As to claims 3, 13, and 23, Newman in view of Wang discloses the method/machine/CRM of claims 1, 11, and 21, and further discloses:
wherein the storing the personal information in DFS comprises storing, via the device, the personal information in inter-planetary file system (IPFS). (“7 DO records the file location returned by IPFS.” Wang § IV. “As a content-addressed decentralized storage platform, IPFS uses Filecoin [14] as an incentive layer to incent nodes to provide storage and retrieval services.” Wang § II.A and VI.B.  Filecoin is a blockchain)

As to claims 4, 14, and 24, Newman in view of Wang discloses the method/machine/CRM of claims 1, 11, and 21, and further discloses:
wherein the encrypting the personal information with supplemental information further comprises encrypting, via the device, at least one of a verifying entity associated with the personal information, a digital signature associated with the verifying entity, DO uses K to encrypt hlocation as CTl , and uses a selected ABE algorithm to encrypt file encryption key K, that is, it uses system public parameters PK and access policy P to encrypt K as CTk . DO randomly selects AES key K1 from key space to encrypt CTl and CTk as CTmd , embed these encrypted information into an Ethereum transaction,” Wang § IV. , or (only one of the list is required) other authorization information associated with the set of the plurality of block chains. (“KeyEncrypt(PK;K; hlocation;P) -> CTmd : The key encrypt algorithm takes as input system public parameters PK, file encryption key K, file location hlocation and access policy P. It outputs ciphertext CTmd . DO uses K to encrypt hlocation as CTl , and uses a selected ABE algorithm to encrypt file encryption key K, that is, it uses system public parameters” Wang § IV. Supplemental information associated with the encrypted data in the blockchain.)

As to claims 5 and 15, Newman in view of Wang discloses the method/machine of claims 4 and 14, and further discloses:
wherein the encrypting the link to the prior block (“As a content-addressed decentralized storage platform, IPFS uses Filecoin [14] as an incentive layer to incent nodes to provide storage and retrieval services.” Wang § II.A and VI.B.  Filecoin is a blockchain) of personal information in the at least one block chain comprises encrypting, via the device, an encrypted link to the prior block of personal information in the at least one block chain.  (“DO uses K to encrypt hlocation as CTl , and uses a selected ABE algorithm to encrypt file encryption key K, that is, it uses system public parameters PK to encrypt CTl and CTk as CTmd , embed these encrypted information into an Ethereum transaction,” Wang § IV. Double encryption of the link.)

As to claim 6, Newman in view of Wang discloses the method/machine of claims 4 and 14, and further discloses:
wherein the encrypting the other authorization information associated with the set of the plurality of block chains comprises encrypting, via the device, at least one term of use determined by the user. (“DO uses K to encrypt hlocation as CTl , and uses a selected ABE algorithm to encrypt file encryption key K, that is, it uses system public parameters PK and access policy P to encrypt K as CTk . DO randomly selects AES key K1 from key space to encrypt CTl and CTk as CTmd , embed these encrypted information into an Ethereum transaction,” Wang § IV. Where the access policy P is a term of use, and is encrypted to form CTmd.).


Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman, US 10,990,693 (filed 2017-11), in view of Wang et al., “Blockchain-Based Framework for Data Sharing with Fine-Grained Access Control” (published 2018-07), and LaFever et al., US 2018/0307859 (filed 2018-04).
As to claims 8 and 18, Newman in view of Wang discloses the method/machine of claims 1 and 11 and further discloses:

…
creating the plurality of block chains (Newman Figure 6) …

Newman in view of Wang does not disclose:
determining, via the device, whether the personal information is personally identifying information or other personal information, 
wherein the personally identifying information is defined as information or combinations of information that resolve to a unique user, meeting or exceeding a predetermined threshold confidence level, and 
wherein the other personal information is defined as other information or combinations of other information that does not resolve to the unique user, by failing to meet or exceed the predetermined threshold confidence level, and 
…
based on at least the personally identifying information. 

LaFever discloses:
determining, via the device, whether the personal information is personally identifying information or other personal information, (“FIG. 11 shows an example of a process to perform Disassociation Level Determination (DLD) and create an Anonymity Measurement Score (AMS)” LaFever ¶ 465)

wherein the other personal information is defined as other information or combinations of other information that does not resolve to the unique user, (“Whereas sex as a single data point identifier without disassociation or replacement may merit an AMS score of 10 since it is classified at a low risk of re-identification even without de-identification measures in place.” LaFever ¶ 469) by failing to meet or exceed the predetermined threshold confidence level, and (LaFever ¶ 474)
…
based on at least the personally identifying information. (“FIG. 1K illustrates exemplary categories for the level of consent/involvement required by the Data Subject 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Newman in view of Wang with LaFever by incorporating the anonymity measurement score and scoring mechanisms of LaFever into the system of Newman in view of Wang and conditioning third party access to the data based on the anonymity measurement score and explicit user consent (LaFever ¶ 477, Newman col. 9, ln. 45).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Newman in view of Wang with LaFever in order to automatically determine how to treat different data elements in order to establish the user’s access levels described in Newman col. 9, ln. 45; thereby overcoming the limitations of static security systems by improving accuracy of privacy analysis for distributed storage in blockchains (LaFever ¶ 17).


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman, US 10,990,693 (filed 2017-11), in view of Wang et al., “Blockchain-Based Framework for Data Sharing with Fine-Grained Access Control” (published 2018-07), and Guo et al., US 10,999,061 (priority date 2017-06).

As to claim 9, Newman in view of Wang discloses the method of claim 1 and further discloses:
receiving, via the device, the request for authorization; (“a request may be received from a requesting computing device. The request may include a requesting identifier stored in a data record of a first shared data ledger of the plurality of shared data ledgers. The request may further include a request for information, associated with the requesting identifier, stored in a second shared data ledger” Newman col. 10, ln. 6)
determining, via the device, from the request for authorization the determined category of use; (“it is determined that the requesting computing device is authorized to access the information stored in the second shared data ledger. This determination may be made by querying access rights that are stored on the executing computing device. The query may include identification of the entity that has requested the information.” Newman col. 10, ln. 18. “if an entity is examining blockchain 610 and wants to know more information about the assets included in a pool, the identifier in blockchain 610 may be provided to the ledger access manager 608 (e.g., using an API). The ledger access manager 608 may query the data structure map to obtain the original user identifier. The original user identifier may then be used to retrieve the data from blockchain 602” Newman col. 9, ln. 32. The mapping containing the category of use by linking identities.)

…
transmitting the authorization comprising transmitting, via the device, at least one cryptographic hash (“The hash string can be understood as a Uniform Resource Locator (URL) in the Web. We will refer to the hash string as the file location in the following.” Wang § III.C)
…a link (“7 DO records the file location returned by IPFS.” Wang § IV.) …

Newman in view of Wang does not disclose:
determining, via the device, whether at least one responsive block chain exists that is responsive to the determined category of use and the request … in the set of the plurality of block chains; 
creating, via the device, the at least one responsive block chain if the at least one responsive block chain does not exist; and 
associated with a last block of the at least one responsive block chain and … to the last block of the at least one responsive block chain stored in the DFS. 

Wang further discloses:


A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Newman with Wang by storing the data retrieved in Newman on an IPFS blockchain by adding new blocks thereto.  It would have been obvious to a person of ordinary skill in the art to use/load data on an IPFS blockchain in order to avoid transaction fees and bloating associated with file storage on an Ethereum type blockchain (Wang § V.C). 

Newman in view of Wang does not disclose:
determining, via the device, whether at least one responsive block chain exists that is responsive to the determined category of use and the request … in the set of the plurality of block chains; 
creating, via the device, the at least one responsive block chain if the at least one responsive block chain does not exist; and

Guo discloses:
determining, via the device, whether at least one responsive block chain exists that is responsive to the determined category of use and the request … in the set of the plurality of block chains; (“The third update instruction carries the to-be-configured user attribute and an identifier of the to-be-configured blockchain. After receiving the third update instruction, the server may extract these two pieces of data from the third update instruction, and query, in the preset correspondence, whether there is data that is the same as any of the two pieces of data. If there is no user attribute that is the same as the to-be-configured user attribute, and also there is no blockchain identifier that is the same as the identifier of the to-be-configured blockchain” Guo col. 11, ln. 22 the user attribute being a category of use and the ‘to be configured’ blockchain being the request.)
creating, via the device, the at least one responsive block chain  (“By updating the user attribute and the blockchain, service data of a new type of user group may be stored in a new blockchain in accordance with a current service requirement;” Guo col. 11, ln. 63) if the at least one responsive block chain does not exist; and (does not exist as detailed in Guo col. 11, ln. 22)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Newman in view of Wang with Guo by attempting to store data into the existing blockchains of Newman in view of Wang (Newman Figure 6) and allowing for an update to create a new blockchain if none of the existing .

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman, US 10,990,693 (filed 2017-11), in view of Wang et al., “Blockchain-Based Framework for Data Sharing with Fine-Grained Access Control” (published 2018-07), and Dror et al., US 2019/0087603 (priority date 2017-11).
As to claim 16, Newman in view of Wang discloses the machine of claim 14, and further discloses:
wherein the encrypting the other authorization information associated with the set of the plurality of block chains comprises encrypting, via the device, at least one term of use determined by the user. (“DO uses K to encrypt hlocation as CTl , and uses a selected ABE algorithm to encrypt file encryption key K, that is, it uses system public parameters PK and access policy P to encrypt K as CTk . DO randomly selects AES key K1 from key space to encrypt CTl and CTk as CTmd , embed these encrypted information into an Ethereum transaction,” Wang § IV. Where the access policy P is a term of use, and is encrypted to form CTmd.).

Newman in view of Wang does not disclose:


Dror discloses: (“at least part of medical records 610 scheduling records 620, financial records 630, insurance records 640, and/or permissions 650 may be stored in a public database, in a public ledger, in a blockchain” Dror ¶ 58)
wherein the at least one term of use comprises an expiration term for at least one of the authorization or the personal information, (“an expiration time for the permission may be specified and/or indicated in the request provided by Step 720 and/or in the response received by Step 730.” Dror ¶ 101. See also Dror ¶¶ 89-90, 99)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Newman in view of Wang with Dror by including a user defined permission expiration for the attributes of the attribute based encryption of Wang.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to allow a user to define an expiration time for permissions in order to avoid given indefinite access to the data of Newman in view of Wang thereby preventing entities from accessing the data months or even years after the user had the need to provide access.

As to claim 17, Newman in view of Wang and Dror discloses the machine of claim 16, and further discloses:
access policy P to encrypt K as CTk . DO randomly selects AES key K1 from key space to encrypt CTl and CTk as CTmd , embed these encrypted information into an Ethereum transaction,” Wang § IV. Where the access policy P is a restriction) or the personal information on a third party.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Bekiyants, US 2021/0234702, discloses splitting private personal data among a plurality of storage elements for a blockchain network.
Corey et al., US 11,190,338, discloses selective viewablity of data in a blockchain.
Liang, US 11,170,092, discloses personal document distribution using a blockchain and permissioned access.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/           Examiner, Art Unit 2492